Income tax; partnership income. Judgment for plaintiff. Opinion 113 C. Cls. 635, 654.
On a joint “remittitur” filed by the parties, in which it was stated that—
An exact computation of the amount of plaintiff’s refundable overpayment for the calendar year 1943 discloses that the judgment should have been $41,490.91, plus interest as provided by law.
In view of the foregoing, it is hereby mutually agreed that the judgment entered June 6,1949, may be modified and changed to show the amount of $41,490.91, plus appropriate interest.
It was ordered that the judgment entered June 6, 1949, for plaintiff in the sum of $41,877.82 with interest be vacated, and a new judgment entered in the sum of $41,490.91, with interest as provided by law.